

EXECUTION COPY

 
 
 
 
Nestor, Inc.
 


Securities Purchase Agreement
 




as of
 
July 23, 2007
 


























--------------------------------------------------------------------------------



 
TABLE OF CONTENTS

 
1.
 
AGREEMENT TO SELL AND PURCHASE.
1
       
 
2.
 
 
FEES.
 
1
       
 
3.
 
 
CLOSING, DELIVERY AND PAYMENT.
 
2
 
 
3.1
Closing.
2
   
3.2
Delivery.
2
       
 
4.
 
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
2
   
4.1
Organization, Good Standing and Qualification.
2
   
4.2
Subsidiaries.
3
   
4.3
Capitalization; Voting Rights.
3
   
4.4
Authorization; Binding Obligations.
3
   
4.5
Liabilities.
4
   
4.6
Agreements; Action.
4
   
4.7
Obligations to Related Parties.
5
   
4.8
Changes.
6
   
4.9
Title to Properties and Assets; Liens, Etc.
7
   
4.10
Intellectual Property.
7
   
4.11
Compliance with Other Instruments.
8
   
4.12
Litigation.
8
   
4.13
Tax Returns and Payments.
8
   
4.14
Employees.
9
   
4.15
Registration Rights and Voting Rights.
9
   
4.16
Compliance with Laws; Permits.
9
   
4.17
Environmental and Safety Laws.
10
   
4.18
Valid Offering.
10
   
4.19
Full Disclosure.
10
   
4.20
Insurance.
10
   
4.21
SEC Reports.
11
   
4.22
Listing.
11
   
4.23
No Integrated Offering.
11
   
4.24
Stop Transfer.
11
       
 
5.
 
 
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS.
 
11


-i-

--------------------------------------------------------------------------------






   
5.1
Requisite Power and Authority.
12
   
5.2
Investment Representations.
12
   
5.3
Investor Bears Economic Risk.
12
   
5.4
Acquisition for Own Account.
13
   
5.5
Investor Can Protect Its Interest.
13
   
5.6
Accredited Investor.
13
   
5.7
Legends.
13
   
5.8
Public Announcement.
14
   
5.9
No Shorting.
15
 
6.
 
 
COVENANTS OF THE COMPANY.
 
15
   
6.1
Listing.
15
   
6.2
Market Regulations.
15
   
6.3
Use of Funds.
15
   
6.4
Reissuance of Securities.
16
   
6.5
Opinion.
16
   
6.6
Pledge of Securities.
16
   
6.7
Private Placement by Investors.
16
   
6.8
No Integrated Offerings.
16
   
6.9
Legal Compliance.
17
 
7.
 
 
COVENANTS OF THE INVESTORS.
 
17
   
7.1
Confidentiality.
17
   
7.2
Non-Public Information.
17
   
7.3
Sales of Securities.
17
   
7.4
Investor Questionnaire.
17
   
7.5
No Short Sales.
18
 
8.
 
 
COVENANTS OF THE COMPANY AND INVESTOR REGARDING  INDEMNIFICATION.
 
18
   
8.1
Company Indemnification.
18
   
8.2
Procedures.
18
       
 
9.
 
 
REGISTRATION RIGHTS.
 
19
   
9.1
Registration Rights Granted.
19
   
9.2
Delay In Filing or Effectiveness of Registration Statement.
21
   
9.3
Transfer of Shares after Registration; Suspension.
21
   
9.4
Indemnification.
23
 
10.
 
 
REPRESENTATIONS AND WARRANTIES OF INVESTORS REGARDING COMPANY AFFILIATES.
 
25




-ii-

--------------------------------------------------------------------------------





11.
 
INDEPENDENT NATURE OF INVESTORS’ OBLIGATIONS AND RIGHTS.
26
       
 
12.
 
 
MISCELLANEOUS.
 
26
   
12.1
Governing Law.
26
   
12.2
Survival.
27
   
12.3
Entire Agreement.
27
   
12.4
Severability.
27
   
12.5
Assignment.
27
   
12.6
Amendment and Waiver.
27
   
12.7
Delays or Omissions.
28
   
12.8
Notices.
28
   
12.9
Titles and Subtitles.
28
   
12.10
Facsimile Signatures; Counterparts.
28
   
12.11
Broker’s Fees.
28
   
12.12
Construction.
29










-iii-

--------------------------------------------------------------------------------

Table of Contents

Nestor, Inc.
 
Securities Purchase Agreement
 
This Securities Purchase Agreement (the “Agreement”) is made and entered into as
of July 23, 2007, by and between Nestor, Inc., a Delaware corporation (the
“Company”), and each of the Investors set forth on the signature page hereof
(the “Investors”).
 
Recitals
 
Whereas, the Company has authorized the sale to the Investors of up to
$6 million aggregate purchase price of shares (the “Shares”) of the Company’s
common stock, $0.01 par value per share (the “Common Stock”);
 
Whereas, Investors desire to purchase the Shares on the terms and conditions set
forth herein; and
 
Whereas, the Company desires to issue and sell the Shares to Investors on the
terms and conditions set forth herein (the “Offering”).
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.           Agreement to Sell and Purchase.
 
Pursuant to the terms and conditions set forth in this Agreement, on the Closing
Date (as defined in Section 3), the Company agrees to sell to each Investor, and
each Investor hereby agrees to purchase from the Company the number of Shares of
Common Stock set forth immediately next to such Investor’s name on the signature
page hereto at a price per share of $0.5802, for an aggregate purchase price in
an amount equal to the figure immediately next to such Investor’s name on
Exhibit A hereto (the “Purchase Price”) and  the Shares are sometimes referred
to as the “Securities”.
 
2.           Fees.
 
Each party hereto shall be responsible for its own costs, fees and expenses with
respect to the transactions contemplated hereby.  The Company shall be
responsible for all filing and similar fees related to the Offering.
 


--------------------------------------------------------------------------------

Table of Contents



3.           Closing, Delivery and Payment.
 
 
3.1
Closing.

 
Subject to the terms and conditions herein, the closing of the transactions
contemplated hereby (the “Closing”), shall take place on the date hereof, at
such time or place as the Company and Investors may mutually agree (such date is
hereinafter referred to as the “Closing Date”).  The Closing shall occur, if at
all, on or prior to July 31, 2007 (the “Outside Closing Date”) unless the
parties mutually agree in writing to a later Closing.
 
 
3.2
Delivery.

 
At the Closing, subject to the terms and conditions hereof, the Company will
deliver to each Investor a certificate for the Shares purchased by such Investor
against payment of the Purchase Price therefor.  Payment of the Purchase Price
for the Shares purchased by each Investor shall be made by such Investor to the
Company in federal or other funds immediately available in U.S. dollars and
shall be made by wire transfer to the Company.  The certificate for the Shares
shall be registered in the name of each Investor or, if so indicated on the
signature page hereto, in the name of a nominee designed by such Investor.
 
 
4.
Representations and Warranties of the Company.

 
The Company hereby represents and warrants to the Investors as of the date of
this Agreement as set forth below which disclosures are supplemented by, and
subject to the Company’s filings and other filings identifying the Company as
issuer under the Securities Exchange Act of 1934, as amended (collectively, the
“Exchange Act Filings”).
 
 
4.1
Organization, Good Standing and Qualification.

 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.  The Company has the corporate
power and authority to own and operate its properties and assets, to execute and
deliver this Agreement, and all other documents to be issued in connection with
this Agreement and all other agreements referred to herein (collectively, the
“Related Agreements”), to issue and sell the Shares, to carry out the provisions
of this Agreement and the Related Agreements and to carry on its business as
presently conducted.  The Company is duly qualified and is authorized to do
business and is in good standing as a foreign corporation in all jurisdictions
in which the nature of its activities and of its properties (both owned and
leased) makes such qualification necessary, except for those jurisdictions in
which failure to do so has not, or could not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
assets, liabilities, condition (financial or otherwise), properties, operations
or prospects of the Company and its subsidiaries, taken individually and as a
whole (a “Material Adverse Effect”).
 

-2-

--------------------------------------------------------------------------------

Table of Contents



 
4.2
Subsidiaries.

 
Except as disclosed in its Exchange Act Filings, the Company does not own or
control any equity security or other interest of any other corporation, limited
partnership or other business entity.
 
 
4.3
Capitalization; Voting Rights.

 
(a)           The authorized capital stock of the Company, as of the date hereof
and immediately prior to the consummation of the Offering, consists of
50,000,000 shares of Common Stock, par value $0.01 per share, of which
20,421,816 are issued and outstanding and 10,000,000 shares of preferred stock,
par value $1.00 per share, of which 180,000 shares are outstanding.
 
(b)           Except as disclosed on Schedule 4.3, other than (i) the shares
reserved for issuance under the Company’s stock option plans; and (ii) shares
which may be issued pursuant to this Agreement, there are no outstanding
options, warrants, rights (including conversion or preemptive rights and rights
of first refusal), proxy or stockholder agreements, or arrangements or
agreements of any kind for the purchase or acquisition from the Company of any
of its securities.  Except as disclosed on Schedule 4.3, neither the offer,
issuance or sale of any of the Shares, nor the consummation of any transaction
contemplated hereby will result in a change in the price or number of any
securities of the Company outstanding, under anti-dilution or other similar
provisions contained in or affecting any such securities.
 
(c)           All issued and outstanding shares of the Company’s Common Stock
(i) have been duly authorized and validly issued and are fully paid and
nonassessable and (ii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities.
 
(d)           The rights, preferences, privileges and restrictions of the shares
of the Common Stock are as stated in the Company’s Certificate of Incorporation
(the “Charter”).  The Shares have been duly authorized by the Company.  When
issued in compliance with the provisions of this Agreement and the Company’s
Charter, the Securities will be validly issued, fully paid and nonassessable,
and will be free of any liens or encumbrances; provided, however, that the
Securities may be subject to restrictions on transfer under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time a transfer is proposed.
 
 
4.4
Authorization; Binding Obligations.

 
All corporate action on the part of the Company, its officers and directors
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of the Company hereunder at the Closing and,
the authorization, sale, issuance and delivery of the Shares has been taken or
will be taken prior to the Closing.  The Agreement and the Related Agreements,
when executed and delivered and to the extent it is a party thereto, will be
valid and binding obligations of the Company enforceable in accordance with
their terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (b) general principles of equity that
restrict the availability of equitable or legal remedies.  The sale of the
Shares will not be subject to any preemptive rights or rights of first refusal
that have not been properly waived or complied with.
 
 
-3-

--------------------------------------------------------------------------------

Table of Contents
 
 
 
4.5
Liabilities.

 
Except as set forth in its Exchange Act Filings, the Company, to the best of its
knowledge, knows of no material contingent liabilities, except current
liabilities incurred in the ordinary course of business.
 
 
4.6
Agreements; Action.

 
Except as contemplated by this Agreement or as disclosed in any Exchange Act
Filings:
 
(a)           There are no agreements, understandings, instruments, contracts,
proposed transactions, judgments, orders, writs or decrees to which the Company
is a party or to its knowledge by which it is bound which may involve
(i) obligations (contingent or otherwise) of, or payments to, the Company in
excess of $50,000 (other than obligations of, or payments to, the Company
arising from purchase or sale agreements entered into in the ordinary course of
business), or (ii) the transfer or license of any patent, copyright, trade
secret or other proprietary right to or from the Company (other than licenses
arising from the purchase or sale of “off the shelf” or other standard
products), or (iii) provisions restricting the development, manufacture or
distribution of the Company’s products or services, or (iv) indemnification by
the Company with respect to infringements of proprietary rights (other than
obligations of the Company arising from purchase or sale agreements entered into
in the ordinary course of business).
 
(b)           The Company has not (i) declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock, (ii) incurred any indebtedness for money borrowed or any
other liabilities individually in excess of $50,000 or, in the case of
indebtedness and/or liabilities individually less than $50,000, in excess of
$100,000 in the aggregate, (iii) made any loans or advances to any person not in
excess, individually or in the aggregate, of $100,000, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its inventory in the
ordinary course of business.
 
(c)           For the purposes of subsections (a) and (b) above, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same person or entity (including persons
or entities the Company has reason to believe are affiliated therewith) shall be
aggregated for the purpose of meeting the individual minimum dollar amounts of
such subsections.
 
(d)           The Company maintains disclosure controls and procedures
(“Disclosure Controls”) designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) is recorded,
processed, summarized, and reported, within the time periods specified in the
rules and forms of the Securities and Exchange Commission (“SEC”).
 

-4-

--------------------------------------------------------------------------------

Table of Contents



(e)           The Company makes and keeps books, records, and accounts, that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the Company’s assets.  The Company maintains internal control
over financial reporting (“Financial Reporting Controls”) designed by, or under
the supervision of, the Company’s principal executive and principal financial
officers, and effected by the Company’s board of directors, management, and
other personnel, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles (“GAAP”),
including that:
 
i)           transactions are executed in accordance with management’s general
or specific authorization;
 
ii)           unauthorized acquisition, use, or disposition of the Company’s
assets that could have a material effect on the financial statements are
prevented or timely detected;
 
iii)           transactions are recorded as necessary to permit preparation of
financial statements in accordance with GAAP, and that the Company’s receipts
and expenditures are being made only in accordance with authorizations of the
Company’s management and board of directors;
 
iv)           transactions are recorded as necessary to maintain accountability
for assets; and
 
v)           the recorded accountability for assets is compared with the
existing assets at reasonable intervals, and appropriate action is taken with
respect to any differences.
 
(f)           There is no material weakness in any of the Company’s Disclosure
Controls or Financial Reporting Controls that is required to be disclosed in any
of the Exchange Act Filings, except as so disclosed.
 
 
4.7
Obligations to Related Parties.

 
There are no obligations of the Company to officers, directors, stockholders or
employees of the Company other than (a) for payment of salary for services
rendered and for bonus payments, (b) reimbursement for reasonable expenses
incurred on behalf of the Company, (c) for other standard employee benefits made
generally available to all employees (including stock option agreements
outstanding under any stock option plan approved by the Board of Directors of
the Company) and (d) obligations listed in the Company’s financial statements or
disclosed in any of its Exchange Act Filings.  Except as described above or
disclosed in any Exchange Act Filings, none of the officers, directors or, to
the best of the Company’s knowledge, key employees or stockholders of the
Company or any members of their immediate families, are indebted to the Company,
individually or in the aggregate, in excess of $50,000 or have any direct or
indirect ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation which competes with the Company, other than passive investments in
publicly traded companies (representing less than 1% of such company) which may
compete with the Company. Except as described above, no officer, director or
stockholder, or any member of their immediate families, is, directly or
indirectly, interested in any material contract with the Company and no
agreements, understandings or proposed transactions are contemplated between the
Company and any such person.  Except as set forth in any Exchange Act Filings,
the Company is not a guarantor or indemnitor of any indebtedness of any other
person, firm or corporation.
 
 
-5-

--------------------------------------------------------------------------------

Table of Contents
 
 
 
4.8
Changes. 

 
Since March 31, 2007, except as disclosed in any Exchange Act Filing or in any
Schedule to this Agreement or to any of the Related Agreements, there has not
been:
 
(a)           Any change in the assets, liabilities, financial
condition, prospects or operations of the Company, other than changes in the
ordinary course of business, none of which individually or in the aggregate has
had or is reasonably expected to have a Material Adverse Effect;
 
(b)           Any resignation or termination of any officer, key employee or
group of employees of the Company;
 
(c)           Any material change, except in the ordinary course of business, in
the contingent obligations of the Company by way of guaranty, endorsement,
indemnity, warranty or otherwise;
 
(d)           Any damage, destruction or loss, whether or not covered by
insurance, materially and adversely affecting the properties, business or
prospects or financial condition of the Company;
 
(e)           Any waiver by the Company of a valuable right or of a material
debt owed to it;
 
(f)           Any direct or indirect material loans made by the Company to any
stockholder, employee, officer or director of the Company, other than advances
made in the ordinary course of business;
 
(g)           Any material change in any compensation arrangement or agreement
with any executive employee, officer, director or stockholder;
 
(h)           Any declaration or payment of any dividend or other distribution
of the assets of the Company;
 
(i)           Any labor organization activity related to the Company;
 
(j)           Any debt, obligation or liability incurred, assumed or guaranteed
by the Company, except those for immaterial amounts and for current liabilities
incurred in the ordinary course of business;
 
(k)           Any sale, assignment or transfer of any patents, trademarks,
copyrights, trade secrets or other intangible assets;
 

-6-

--------------------------------------------------------------------------------

Table of Contents



(l)           Any change in any material agreement to which the Company is a
party or by which it is bound which may materially and adversely affect the
business, assets, liabilities, financial condition, operations or prospects of
the Company;
 
(m)           Any other event or condition of any character that, either
individually or cumulatively, has or may materially and adversely affect the
business, assets, liabilities, financial condition, prospects or operations of
the Company; or
 
(n)           Any arrangement or commitment by the Company to do any of the acts
described in subsection (a) through (m) above.
 
 
4.9
Title to Properties and Assets; Liens, Etc.

 
Except as disclosed in any Exchange Act Filings, the Company has good and
marketable title to its properties and assets, and good title to its leasehold
estates, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than (a) those resulting from taxes which have not yet become
delinquent, (b) minor liens and encumbrances which do not materially detract
from the value of the property subject thereto or materially impair the
operations of the Company, and (c) those that have otherwise arisen in the
ordinary course of business.  All facilities, machinery, equipment, fixtures,
vehicles and other properties owned, leased or used by the Company are in good
operating condition and repair and are reasonably fit and usable for the
purposes for which they are being used.  Except as disclosed in any Exchange Act
Filings, the Company is in compliance with all material terms of each lease to
which it is a party or is otherwise bound.
 
 
4.10
Intellectual Property.

 
(a)           The Company owns or possesses sufficient legal rights to all
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes necessary for
its business as now conducted and to the Company’s knowledge as presently
proposed to be conducted (the “Intellectual Property”), without any known
infringement of the rights of others.  Except as disclosed in any Exchange Act
Filings, there are no outstanding options, licenses or agreements of any kind
relating to the foregoing proprietary rights, nor is the Company bound by or a
party to any options, licenses or agreements of any kind with respect to the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes of any other
person or entity other than such licenses or agreements arising from the
purchase of “off the shelf” or standard products.
 
(b)           Except as disclosed in any Exchange Act Filings, the Company has
not received any communications alleging that the Company has violated any of
the patents, trademarks, service marks, trade names, copyrights or trade secrets
or other proprietary rights of any other person or entity, nor is the Company
aware of any basis therefor.
 

-7-

--------------------------------------------------------------------------------

Table of Contents



(c)           The Company does not believe it is or will be necessary to utilize
any inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company, except for inventions, trade
secrets or proprietary information that have been rightfully assigned to the
Company.
 
 
4.11
Compliance with Other Instruments.

 
The Company is not in violation or default of any term of its Charter or Bylaws,
or of any material provision of any mortgage, indenture, contract, agreement,
instrument or contract to which it is party or by which it is bound or of any
judgment, decree, order or writ.  The execution, delivery and performance of and
compliance with this Agreement and the Related Agreements to which it is a
party, and the issuance and sale of the Securities by the Company each pursuant
hereto, will not, with or without the passage of time or giving of notice,
result in any such material violation, or be in conflict with or constitute a
default under any such term or provision, or result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Company or the suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to the
Company, its business or operations or any of its assets or properties.
 
 
4.12
Litigation.

 
Except as set forth  in the Exchange Act Filings, there is no action, suit,
proceeding or investigation pending or, to the Company’s knowledge, currently
threatened against the Company that prevents the Company to enter into this
Agreement or the Related Agreements, or to consummate the transactions
contemplated hereby or thereby, or which might have or result, in a Material
Adverse Effect, or any change in the current equity ownership of the Company,
nor is the Company aware that there is any basis for any of the foregoing. The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality.  Except as set forth in the Exchange Act Filings, there is no
action, suit, proceeding or investigation by the Company currently pending or
which the Company intends to initiate.
 
 
4.13
Tax Returns and Payments.

 
The Company has timely filed all tax returns (federal, state and local) required
to be filed by it.  All taxes shown to be due and payable on such returns, any
assessments imposed, and to the Company’s knowledge all other taxes due and
payable by the Company on or before the Closing, have been paid or will be paid
prior to the time they become delinquent. The Company has not been advised
(a) that any of its returns, federal, state or other, have been or are being
audited as of the date hereof, or (b) of any deficiency in assessment or
proposed judgment to its federal, state or other taxes.  Except as set forth on
Schedule 4.13, the Company has no knowledge of any liability of any tax to be
imposed upon its properties or assets as of the date of this Agreement that is
not adequately provided for.
 

-8-

--------------------------------------------------------------------------------

Table of Contents



 
4.14
Employees.

 
The Company has no collective bargaining agreements with any of its
employees.  There is no labor union organizing activity pending or, to the
Company’s knowledge, threatened with respect to the Company. Except as disclosed
in the Exchange Act Filings, the Company is not a party to or bound by any
currently effective employment contract, deferred compensation arrangement,
bonus plan, incentive plan, profit sharing plan, retirement agreement or other
employee compensation plan or agreement.  To the Company’s knowledge, no
employee of the Company, nor any consultant with whom the Company has
contracted, is in violation of any term of any employment contract, proprietary
information agreement or any other agreement relating to the right of any such
individual to be employed by, or to contract with, the Company because of the
nature of the business to be conducted by the Company; and to the Company’s
knowledge the continued employment by the Company of its present employees, and
the performance of the Company’s contracts with its independent contractors,
will not result in any such violation.  The Company is not aware that any of its
employees is obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
their duties to the Company.  The Company has not received any notice alleging
that any such violation has occurred.  Except for employees who have a current
effective employment agreement with the Company, no employee of the Company has
been granted the right to continued employment by the Company or to any material
compensation following termination of employment with the Company.  The Company
is not aware that any officer, key employee or group of employees intends to
terminate his, her or their employment with the Company.
 
 
4.15
Registration Rights and Voting Rights.

 
Except as disclosed in Exchange Act Filings, the Company is presently not under
any obligation, and has not granted any rights, to register any of the Company’s
presently outstanding securities or any of its securities that may hereafter be
issued.  To the Company’s knowledge, no stockholder of the Company has entered
into any agreement with respect to the voting of equity securities of the
Company.
 
 
4.16
Compliance with Laws; Permits.

 
To its knowledge, the Company is not in violation in any material respect of any
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties which violation would
materially and adversely affect the business, assets, liabilities, financial
condition, operations or prospects of the Company.  No governmental orders,
permissions, consents, approvals or authorizations are required to be obtained
and no registrations or declarations are required to be filed in connection with
the execution and delivery of this Agreement and the issuance of any of the
Securities, except such as has been duly and validly obtained or filed, or with
respect to any filings that must be made after the Closing, as will be filed in
a timely manner.  The Company has all material franchises, permits, licenses and
any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which would materially and adversely affect the
business, properties, prospects or financial condition of the Company.
 
 
-9-

--------------------------------------------------------------------------------

Table of Contents
 
 
 
4.17
Environmental and Safety Laws.

 
The Company is not in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, except for any
violations that, individually or in the aggregate, have not had and would not
reasonably be expected materially and adversely affect the business, properties,
prospects or financial condition of the Company, and to its knowledge, no
material expenditures are or will be required in order to comply with any such
existing statute, law or regulation.  No Hazardous Materials (as defined below)
are used or have been used, stored, or disposed of by the Company or, to the
Company’s knowledge, by any other person or entity on any property owned, leased
or used by the Company, except for any use, storage or disposal that,
individually or in the aggregate, have not had and would not reasonably be
expected materially and adversely affect the business, properties, prospects or
financial condition of the Company.  For the purposes of the preceding sentence,
“Hazardous Materials” shall mean (a) materials which are listed or otherwise
defined as “hazardous” or “toxic” under any applicable local, state, federal
and/or foreign laws and regulations that govern the existence and/or remedy of
contamination on property, the protection of the environment from contamination,
the control of hazardous wastes, or other activities involving hazardous
substances, including building materials, or (b) any petroleum products or
nuclear materials.
 
 
4.18
Valid Offering.

 
Assuming the accuracy of the representations and warranties of the Investors
contained in this Agreement, the offer, sale and issuance of the Securities will
be exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and will have been registered or qualified (or
are exempt from registration and qualification) under the registration, permit
or qualification requirements of all applicable state securities laws.
 
 
4.19
Full Disclosure.

 
All disclosure concerning the Company contained in this Agreement, including the
Schedules to this Agreement, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.
 
 
4.20
Insurance.

 
The Company has general commercial, product liability, fire and casualty
insurance policies with coverage customary for companies similarly situated to
the Company in the same or similar business.
 

-10-

--------------------------------------------------------------------------------

Table of Contents



 
4.21
SEC Reports.

 
The Company has filed all proxy statements, reports and other documents required
to be filed by it under the Exchange Act (the “SEC Reports”).  Each SEC Report
was, at the time of its filing, in substantial compliance with the requirements
of its respective form and none of the SEC Reports, nor the financial statements
(and the notes thereto) included in the SEC Reports, as of their respective
filing dates, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
 
4.22
Listing.

 
The outstanding shares of the Company’s Common Stock are listed for quotation on
The Nasdaq Capital Market (“Nasdaq”) under the trading symbol “NEST”.  The
Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from Nasdaq, nor, except as disclosed in the Exchange
Act Filings, has the Company received any notification that the SEC or the
Nasdaq is contemplating terminating such registration or listing.  The issuance
of the Shares does not require stockholder approval, including, without
limitation, pursuant to the rules of the National Association of Securities
Dealers, Inc. (the “NASD”).
 
 
4.23
No Integrated Offering.

 
Neither the Company, nor any of its affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offering of the Securities pursuant to this Agreement to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Securities pursuant to Rule
506 under the Securities Act, or any applicable exchange-related stockholder
approval provisions, nor will the Company or any of its affiliates or
subsidiaries take any action or steps that would cause the offering of the
Securities to be so integrated with other offerings.
 
 
4.24
Stop Transfer.

 
The Securities are restricted securities as of the date of this Agreement.  The
Company will not issue any stop transfer order or other order impeding the sale
and delivery of any of the Securities at such time as the Securities are
registered for public sale or an exemption from registration is available,
except as required by federal securities laws.
 
5.           Representations and Warranties of the Investors.
 
Each Investor, severally and not jointly, represents and warrants to the Company
as follows:
 

-11-

--------------------------------------------------------------------------------

Table of Contents



 
5.1
Requisite Power and Authority. 

 
The Investor has all necessary power and authority under all applicable
provisions of law to execute and deliver this Agreement and the Related
Agreements and to carry out their provisions.  All corporate action on
Investor’s part required for the lawful execution and delivery of this Agreement
and the Related Agreements have been or will be effectively taken prior to the
Closing.  Upon their execution and delivery, this Agreement and the Related
Agreements will be valid and binding obligations of Investor, enforceable in
accordance with their respective terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights, and (b) as limited by
general principles of equity that restrict the availability of equitable and
legal remedies.
 
 
5.2
Investment Representations.

 
The Investor understands that the Securities are being offered and sold pursuant
to an exemption from registration contained in the Securities Act based in part
upon the Investor’s representations contained in the Agreement, including,
without limitation, that the Investor is an “accredited investor” within the
meaning of Regulation D under the Securities Act.  The Investor has received or
has had full access to all the information it considers necessary or appropriate
to make an informed investment decision with respect to the Shares to be
purchased by it under this Agreement. The Investor further has had an
opportunity to ask questions and receive answers from the Company regarding the
Company’s business, management and financial affairs and the terms and
conditions of the Offering, and the Securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to the Investor or to which the Investor had access.  The
Investor has, in connection with its decision to purchase the number of Shares
set forth on the signature page hereto, (i) relied only upon the Exchange Act
Filings, the representations and warranties of the Company contained in this
Agreement and any other information received from the Company pursuant to this
Section 5.2; (ii) has not relied on any information or advice furnished by or on
behalf of any other person.
 
 
5.3
Investor Bears Economic Risk.

 
Investor has substantial experience in evaluating and investing in private
placement transactions of securities in companies similar to the Company so that
it is capable of evaluating the merits and risks of its investment in the
Company and has the capacity to protect its own interests.  Investor must bear
the economic risk of this investment until the Securities are sold pursuant to
(i) an effective Registration Statement under the Securities Act, or (ii) an
exemption from registration.  At no time was the Investor presented with or
solicited by any publicly issued or circulated newspaper, mail, radio,
television or, to the Investor’s knowledge, any other form of general
advertising or solicitation in connection with the offer, sale and purchase of
the Securities.
 

-12-

--------------------------------------------------------------------------------

Table of Contents



 
5.4
Acquisition for Own Account.

 
Investor is acquiring the Shares for Investor’s own account for investment only,
and not as a nominee or agent and with no present intention of distributing any
Shares, or any arrangement or understanding with any other person regarding the
distribution thereof.  
 
 
5.5
Investor Can Protect Its Interest.

 
Investor represents that by reason of its, or of its management’s, business and
financial experience, Investor has the capacity to evaluate the merits and risks
of its investment in the Securities and to protect its own interests in
connection with the transactions contemplated in this Agreement and the Related
Agreements.  The Investor understands that nothing in this Agreement or any
other materials presented to the Investor in connection with the purchase and
sale of Securities constitutes legal, tax, accounting or investment advice.  The
Investor has consulted such legal, tax, accounting and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Securities.
 
 
5.6
Accredited Investor.

 
Investor represents that it is an accredited investor within the meaning of
Regulation D under the Securities Act.
 
 
5.7
Legends.

 
The Investor acknowledges the following:
 
(a)           The certificate evidencing the Shares shall bear substantially the
following legend:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR, IF APPLICABLE, STATE SECURITIES
LAWS.  THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SHARES UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO NESTOR, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.”

-13-

--------------------------------------------------------------------------------

Table of Contents



(b)            The Company shall, immediately prior to a registration statement
covering the resale of the Securities being declared effective, deliver to its
transfer agent an opinion letter of counsel, opining that at any time such
registration statement is effective, the transfer agent shall issue, in
connection with the issuance of the Shares, certificates representing such
Conversion Shares and Shares without the restrictive legend above.  Upon receipt
of such opinion, the Company shall cause the transfer agent to confirm, for the
benefit of the holders, that no further opinion of counsel is required in order
to issue such shares without such restrictive legend.
 
(c)           The legend set forth above shall be removed and the Company shall
issue a certificate without such legend to the holder of any Security upon which
it is stamped or issue to such holder by electronic delivery at the applicable
balance account at DTC, if, unless otherwise required by state securities laws,
(i) the sale of such Security is registered under the Securities Act (including
registration pursuant to Rule 416 thereunder);  (ii) such holder provides the
Company with an opinion of counsel, in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public sale
or transfer of such Security may be made without registration under the
Securities Act; or (iii) such holder provides the Company with reasonable
assurances that such Security can be sold under Rule 144(k) or has been, or is
to be otherwise, sold under Rule 144.  In the event the above legend is removed
from any Security and thereafter the effectiveness of a registration statement
covering such Security is suspended or the Company determines that a supplement
or amendment thereto is required by applicable securities laws, then upon
reasonable advance written notice to such Investor the Company may require that
the above legend be placed on any such Security that cannot then be sold
pursuant to an effective registration statement or under Rule 144 and such
Investor shall cooperate in the replacement of such legend.  Such legend shall
thereafter be removed when such Security may again be sold pursuant to an
effective registration statement or under Rule 144.


(d)           The Company shall issue irrevocable instructions to its transfer
agent, and any subsequent transfer agent, to issue certificates or credit shares
to the applicable balance accounts at Depository Trust Company, registered in
the name of each Investor or its respective nominee(s), for the Shares issued at
the Closing in a form reasonably acceptable to the Investors (the “Irrevocable
Transfer Agent Instructions”).  The Company warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section
5.7(d), will be given by the Company to its transfer agent, and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement.


 
5.8
Public Announcement.

 
The Company confirms that neither it nor any other person acting on its behalf
has provided any of the Investors or their respective agents or counsel with any
information that constitutes or might constitute material, nonpublic information
other than the materials terms of the transactions contemplated by this
Agreement.  The Company agrees to timely file a Current Report on Form 8-K in
compliance with its obligations under the Exchange Act, describing the material
terms of the transactions contemplated by this Agreement.  The Company agrees
that, after the filing of such Form 8-K, none of the Company’s communications to
any Investor will include material, nonpublic information, unless otherwise
agreed by the Company and such Investor in accordance with law.
 

-14-

--------------------------------------------------------------------------------

Table of Contents



 
5.9
No Shorting.

 
Other than the transaction contemplated hereunder, the Investor has not directly
or indirectly, nor has any person acting on behalf of or pursuant to any
understanding with such Investor, executed any disposition, including Short
Sales (but not including the location and/or reservation of borrowable shares of
Common Stock), in the securities of the Company during the period commencing
from the time that such Investor first received a term sheet from the Company or
any other person setting forth the material terms of the transactions
contemplated hereunder until the date hereof (“Discussion
Time”).  Notwithstanding the foregoing, in the case of an Investor that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Investor’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Investor’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.  Other than to other persons party to this Agreement,
such Investor has maintained the confidentiality of all disclosures made to it
in connection with the transaction contemplated hereby (including the existence
and terms of the transaction contemplated hereby).
 
6.           Covenants of the Company.
 
The Company covenants and agrees with each Investor as follows:
 
 
6.1
Listing.

 
The Company shall maintain the listing of the Shares (subject to official notice
of issuance, if applicable) on Nasdaq so long as any other shares of Common
Stock shall be so listed or traded and will comply in all material respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of the NASD and Nasdaq, as applicable.
 
 
6.2
Market Regulations.

 
The Company shall notify the SEC, NASD and applicable state authorities, in
accordance with their requirements, of the transactions contemplated by this
Agreement, and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Securities to the Investors.
 
 
6.3
Use of Funds.

 
The Company agrees that it will use the proceeds of the sale of the Shares for
general working capital.
 

-15-

--------------------------------------------------------------------------------

Table of Contents



 
6.4
Reissuance of Securities.

 
The Company agrees to reissue certificates representing the Securities without
the legends set forth in Section 5.7 above at such time as (a) the holder
thereof is permitted to dispose of such Securities pursuant to Rule 144(k) under
the Securities Act, or (b) upon resale subject to an effective Registration
Statement after such Securities are registered under the Securities Act.  The
Company agrees to cooperate with an Investor in connection with all resales
pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions necessary to
allow such resales provided the Company and its counsel receive reasonably
requested representations from the selling Investor and broker, if any.
 
 
6.5
Opinion.

 
On the Closing Date, the Company will deliver to each Investor an opinion from
the Company’s legal counsel substantially in the form set forth in Exhibit B
hereto.
 
 
6.6
Pledge of Securities.

 
The Company acknowledges and agrees that the Securities may be pledged by any
Investor in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities.  The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document.  The Company shall execute and deliver such documentation as a pledgee
of the Securities may reasonably request in connection with a pledge of the
Securities to such pledgee by an Investor, provided that any expenses incurred
by the Company in connection with any such request shall be the exclusive
responsibility of the Investor making such request.
 
 
6.7
Private Placement by Investors.

 
Nothing in this Agreement shall be deemed a restriction on any Investor’s right
or ability to transfer the Securities in a private placement to an accredited
investor in a manner consistent with federal and state securities laws.  The
Company will take such actions as are reasonably necessary to assist any
investor in any such private placement.
 
 
6.8
No Integrated Offerings.

 
The Company shall not make any offers or sales of any security (other than the
Securities) under circumstances that would require registration of the
Securities being offered or sold hereunder under the Securities Act or cause
this offering of the Securities to be integrated with any other offering of
securities by the Company for purposes of any stockholder approval provision
applicable to the Company or its securities.
 

-16-

--------------------------------------------------------------------------------

Table of Contents



 
6.9
Legal Compliance.

 
The Company shall conduct its business and the business of its Subsidiaries in
compliance with all laws, ordinances or regulations of governmental entities
applicable to such businesses, except where the failure to do so would not have
a Material Adverse Effect.
 
7.           Covenants of the Investors.
 
Each Investor, severally and not jointly, covenants and agrees with the Company
as follows:
 
 
7.1
Confidentiality.

 
The Investor agrees that it will not disclose the existence, nature, terms,
conditions or status of the transactions contemplated by this Agreement, and
will not include in any public announcement, the name of the Company in
connection with the transactions contemplated by this Agreement, unless
expressly agreed to by the Company or unless and until such disclosure is
required by law or applicable regulation, and then only to the extent of such
requirement.
 
 
7.2
Non-Public Information.

 
The Investor shall not disclose to any other person (other than to its
directors, officers, employees, agents, advisors or representatives to the
extent necessary or advisable in connection with the investment decision to
purchase Securities hereunder) any information concerning this Agreement or the
placement of Securities under this Agreement or any nonpublic information
disclosed to the Investor by or on behalf of the Company in connection with the
offer and sale of Shares under this Agreement, until the Company shall have made
a public announcement of such information as described in Section 5.8
above.  The Investor agrees not to effect any sales in the shares of the
Company’s Common Stock while in possession of material, non-public information
regarding the Company.
 
 
7.3
Sales of Securities.

 
The Investor will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit offers to buy, purchase or otherwise acquire or
take a pledge of) any of the Securities, except in compliance with the
Securities Act, applicable state and other securities laws and the respective
rules and regulations promulgated thereunder.  The Investor will deliver a
prospectus upon any resale of Shares whenever such delivery is required by law.
 


 
7.4
Investor Questionnaire.

 
The Investor will have, on or prior to the Closing Date, furnished to the
Company a fully completed Investor Questionnaire substantially in the form
attached hereto as Exhibit C for use in preparation of the Registration
Statement, and all of the information contained therein will be true and correct
in all material respects as of such date and as of the Closing Date.
 

-17-

--------------------------------------------------------------------------------

Table of Contents



 
7.5
No Short Sales.

 
Neither the Investor nor any of the Investor’s affiliates acting on such
Investor’s behalf or pursuant to any understanding with such Investor will
execute any Short Sales during the period after the Discussion Time and ending
at the time that the transactions contemplated by this Agreement are first
publicly announced as described in Section 5.8 above.  Each Investor understands
and acknowledges, severally and not jointly with any other Investor, that the
Commission currently takes the position that entering into a short sale of the
Common Stock “against the box” while holding unregistered shares of the Common
Stock, followed by coverage of the short sale with such shares after the
Registration Statement has been declared effective by the Commission, is a
violation of Section 5 of the Securities Act, as set forth in Item 65, Section 5
under Section A, of the Manual of Publicly Available Telephone Interpretations,
dated July 1997, compiled by the Office of Chief Counsel, Division of
Corporation Finance.  Notwithstanding the foregoing, no Investor makes any
representation, warranty or covenant hereby that it will not engage in Short
Sales in the securities of the Company after the time that the transactions
contemplated by this Agreement are first publicly announced as described in
Section 5.8 or until the Outside Closing Date if the Closing has not occurred by
such Outside Closing Date.  Notwithstanding the foregoing, in the case of an
Investor that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Investor’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Investor’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.
 
 
8.
Covenants of the Company and Investor Regarding Indemnification.

 
 
8.1
Company Indemnification.

 
The Company agrees to indemnify, hold harmless, reimburse and defend each
Investor, each of such Investor’s officers, directors, agents, affiliates,
control persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Investor which results, arises out of or
is based upon (i) any misrepresentation by Company or breach of any warranty by
Company in this Agreement or in any exhibits or schedules attached hereto or any
Related Agreement, or (ii) any breach or default in performance by Company of
any covenant or undertaking to be performed by Company hereunder, or any other
agreement entered into by the Company and such Investor relating hereto.
 
 
8.2
Procedures.

 
The procedures and limitations set forth in Section 9.4 shall apply to the
indemnifications set forth in Sections 8.1 above.
 

-18-

--------------------------------------------------------------------------------

Table of Contents



9.           Registration Rights.
 
 
9.1
Registration Rights Granted.

 
The Company hereby grants the following registration rights to the
Investors.  The Company shall:
 
(a)           prepare and file with the Commission, as soon as reasonably
practicable, but in no event later than the date that is thirty (30) business
days after the earlier of (a) the date the Company files its Annual Report on
Form 10-K for the fiscal year ending December 31, 2007 or (b) the last day on
which the Company could timely file such Annual Report on Form 10-K in
accordance with SEC rules (such date, the “Filing Deadline Date”), a
Registration Statement on Form S-3 (the “Registration Statement”) to enable the
resale of Shares (the “Registrable Securities”) by the Investors from
time-to-time under the Securities Act (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, in which
case such registration shall be on another appropriate form in accordance
herewith);
 
(b)           use its best efforts, subject to receipt of information from the
Investors set forth in Exhibit C, to cause the Registration Statement to be
declared effective under the Securities Act as soon as practicable but in no
event later than the date (the “Effectiveness Deadline Date”) that is 60
calendar days after the Filing Deadline;
 
(c)           during the period from the date on which the Registration
Statement is declared effective until the earlier of (i) such time as all
Investors may immediately sell all of the Shares purchased under this Agreement
under Rule 144(b) (without giving effect to the volume limitations of Rule
144(e)) and (ii) such time as all Investors have sold all of the Registrable
Securities that the Investors purchased under this Agreement (such period, the
“Effectiveness Period”), the Company shall: (A) use its best efforts to prepare
and file with the SEC such amendments and supplements to the Registration
Statement as may be necessary or appropriate to keep such Registration Statement
current and continuously effective (including any amendment or supplement
through incorporation by reference of any report filed under the Exchange Act);
(B) cause the Prospectus used in connection with such Registration Statement to
be supplemented by any required Prospectus supplement, and as so supplemented to
be filed pursuant to Rule 424 (or any similar provisions then in force) under
the Securities Act; and (C) use its best efforts to comply with the provisions
of the Securities Act applicable to it with respect to the disposition of all
securities covered by such Registration Statement during the Effectiveness
Period in accordance with the intended methods of disposition by the sellers
thereof set forth in such Registration Statement, as so amended, or such
Prospectus, as so supplemented;
 
(d)           as soon as practicable, but in any event within three business
days, give notice to each Investor when any Prospectus, Prospectus supplement,
or the Registration Statement or any post-effective amendment to the
Registration Statement has been filed with the SEC and, with respect to a
Registration Statement or any post-effective amendment, when the same has been
declared effective;
 

-19-

--------------------------------------------------------------------------------

Table of Contents



(e)           furnish to each Investor such number of copies of the Registration
Statement, Prospectuses (including Prospectus supplements) and preliminary
versions of the Prospectus filed with the Commission (“Preliminary
Prospectuses”) in conformity with the requirements of the Securities Act, and
such other documents as such Investor may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Shares by
such Investor;
 
(f)           file documents required of the Company for normal blue sky
clearance in all states requiring blue sky clearance; provided that the Company
will not be required to (i) qualify as a foreign corporation or as a dealer in
securities in any jurisdiction where it would not otherwise be required to
qualify but for this Agreement or (ii) take any action that would subject it to
general service of process in suits or to taxation in any such jurisdiction
where it is not then so subject;
 
(g)           if NASD Rule 2710 requires any broker-dealer to make a filing
prior to executing a sale of Shares by an Investor, make an Issuer Filing with
the NASD Corporate Financing Department pursuant to NASD Rule 2710(b)(10)(A)(i)
and respond within five trading days to any comments received from NASD in
connection therewith, and pay the filing fee required in connection therewith;
 
(h)           request that the Registration Statement be declared effective by
the SEC within five (5) days after receiving a “no comment” letter from the SEC;
 
(i)           advise the Investors at the earliest possible moment after the
Company shall receive notice or obtain knowledge of (i) the issuance of any stop
order by the Commission delaying or suspending the effectiveness of the
Registration Statement or (ii) suspension of the qualification (or exemption
from qualification) of any of the Shares for sale in any jurisdiction in which
they have been qualified for sale, or, in each case, the initiation of any
proceeding for that purpose; and promptly use its best efforts to prevent the
issuance of any stop order or suspension or obtain its withdrawal at the
earliest possible moment if such stop order should be issued or suspension
levied; and
 
bear all fees and expenses (other than fees and expenses of each Investor’s
legal counsel or other advisers, and underwriting discounts, brokerage fees and
commissions, if any) incurred in connection with the performance by the Company
of its obligations under paragraphs (a) through (g) and the registration of
Registrable Securities pursuant to the Registration Statement, whether or not
the Registration Statement is declared effective.
 

-20-

--------------------------------------------------------------------------------

Table of Contents





 
 
9.2
Delay In Filing or Effectiveness of Registration Statement.

 
(a)           If the Registration Statement is not filed by the Company with the
SEC on or prior to the Filing Deadline Date, then for each day following the
Filing Deadline Date, until but excluding the date the Registration Statement is
filed, or if the Registration Statement is not declared effective by the SEC by
the Effectiveness Deadline Date, then for each day following the Effectiveness
Deadline Date, until but excluding the date the SEC declares the Registration
Statement effective (or if such Registration Statement is declared effective the
Company thereafter fails to maintain the effectiveness of such Registration
Statement), the Company shall, for each such day, pay each Investor in cash
(“Registration Delay Payments”) as reasonable compensation and not as a penalty,
an amount equal to 0.0493% of the Purchase Price of each Share held by such
Investor with respect to any such failure and for any such day.  Such payment
shall be made no later than the fifth business day of the calendar month next
succeeding the month in which such day occurs.  Such Registration Delay Payments
shall constitute the Investors’ exclusive remedy for monetary damages at law,
but not in equity, for such events.  Nothing herein shall diminish or limit any
Investor’s rights to seek equitable relief, including the remedy of specific
performance.
 
(b)           Notwithstanding the foregoing, no Registration Delay Payments
shall be due or payable hereunder if the Company has filed the Registration
Statement with the SEC on or prior to the Filing Deadline Date, has received a
“comment letter” from the SEC and has responded within ten (10) days following
the Company’s receipt of such comment letter, provided that the Company has
communicated the SEC’s comments to the Investors within ten (10) days of the
Company’s receipt thereof in a professional and businesslike manner consistent
with best practices before the Securities and Exchange Commission.  The
Investors shall be bound by the provisions of this Agreement (including, without
limitation, the provisions of Section 7 hereof) with respect to any and all
non-public information communicated to them pursuant to this Section
0.  Furthermore, commencing on the date that that is one-year after the Closing
Date, no Registration Delay Payments shall be due or payable if all of an
Investor’s Registrable Securities can be immediately sold without restriction in
reliance on Rule 144(k).
 
 
9.3
Transfer of Shares after Registration; Suspension.

 
(a)           Each Investor agrees that it will not effect any disposition of
the Shares, or its right to purchase Shares, that would constitute a sale within
the meaning of the Securities Act except as contemplated in the Registration
Statement referred to in Section 9 of this Agreement or, in accordance with
Section 6.4 of this Agreement or as otherwise permitted by law.
 
(b)           Except in the event that paragraph (c) below applies, the Company
shall:
 

-21-

--------------------------------------------------------------------------------

Table of Contents



 
(1)           if it deems necessary, prepare and file from time to time with the
SEC one or more post-effective amendments to the Registration Statement or
supplements to the related Prospectus so that such Registration Statement will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and so that, as thereafter delivered to purchasers of the
Registrable Securities being sold thereunder, such Prospectus will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading (including any
amendment or supplement through incorporation by reference of any report filed
under the Exchange Act); and
 
(2)           as soon as practicable provide to each Investor copies of any
documents filed pursuant to the preceding Section 9.3(b)(i) (other than any
amendment or supplement through incorporation by reference of any report filed
under the Exchange Act).
 
(c)           Subject to paragraph (d) below, in the event of:
 
(3)           any request by the SEC or any other federal or state governmental
authority during the Effectiveness Period for amendments or supplements to the
Registration Statement or related Prospectus or for additional information;
 
(4)           the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose;
 
(5)           the receipt by the Company of any notification with respect to the
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction in which they have been
qualified for sale or the initiation of any proceeding for such purpose; or
 
(6)           any event or circumstance which necessitates the making of any
changes in the Registration Statement or Prospectus so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or any omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the Prospectus, it will not contain any untrue statement of a material fact or
any omission to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;
 

-22-

--------------------------------------------------------------------------------

Table of Contents



 
the Company shall promptly deliver a certificate in writing to each Investor
(the “Suspension Notice”) to the effect of the foregoing and, upon receipt of
such Suspension Notice, such Investor will refrain from selling any Registrable
Securities pursuant to the Registration Statement (a “Suspension”) until such
Investor receives from the Company copies of a supplemented or amended
Prospectus prepared and filed by the Company, or until it is advised in writing
by the Company that the current Prospectus may be used.  In the event of any
Suspension, the Company will use its best efforts to cause the use of the
Prospectus so suspended to be resumed as soon as practicable after delivery of a
Suspension Notice to the Investor, and the Company shall as soon as practicable
provide each Investor with copies of any supplemented or amended Prospectus or,
as the case may be, advise each Investor in writing that the current Prospectus
may be used.
 
(d)           In addition, subject to compliance with applicable law, the
Company shall use its best efforts to ensure that the Company’s transfer agent
expeditiously effects all sales of Registrable Securities under the Registration
Statement that the Investor may have from time to time, including the prompt
removal of any restrictive legends.
 
 
9.4
Indemnification.

 
(a)           In the event of a registration of any Registrable Securities under
the Securities Act pursuant to this Agreement, the Company will indemnify and
hold harmless each Investor, and its officers, directors and each other person,
if any, who controls the Investor within the meaning of the Securities Act
(each, a “Selling Stockholder”), against any losses, claims, damages or
liabilities, joint or several, to which each Selling Stockholder may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement under which such Registrable Securities
were registered under the Securities Act pursuant to this Agreement, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Selling Stockholder, and each such person for any reasonable legal or other
expenses incurred by them in connection with investigating or defending any such
loss, claim, damage, liability or action; provided, however, that the Company
will not be liable in any such case if and to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by the Selling Stockholder or any such person in
writing specifically for use in any such document or the failure of such Selling
Stockholder to comply with its covenants and agreements contained herein.
 

-23-

--------------------------------------------------------------------------------

Table of Contents



(b)           In the event of a registration of the Registrable Securities under
the Securities Act pursuant to this Agreement, each Investor will indemnify and
hold harmless the Company, and its officers, directors and each other person, if
any, who controls the Company within the meaning of the Securities Act, against
all losses, claims, damages or liabilities, joint or several, to which the
Company or such persons may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Registration Statement
under which such Registrable Securities were registered under the Securities Act
pursuant to this Agreement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading or the failure of such Selling Stockholder to comply with its
covenants and agreements contained herein, and will reimburse the Company and
each such person for any reasonable legal or other expenses incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that such Selling Stockholder will be
liable in any such case if and only to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished in writing to the Company by such Selling Stockholder
specifically for use in any such document or the failure of such Selling
Stockholder to comply with its covenants and agreements contained herein;
provided, further, however, that the Selling Stockholder shall be liable under
Section 9.4(b) for only that amount of a loss, claim, damage or liability as
does not exceed the net proceeds received by such Selling Stockholder as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.
 
(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 9.4(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 9.4(c) if and to the extent the indemnifying party is prejudiced by
such omission. In case any such action shall be brought against any indemnified
party and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 9.4(c) for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof; if the
indemnified party retains its own counsel, then the indemnified party shall pay
all fees, costs and expenses of such counsel, provided, however, that, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be reasonable defenses available to it which are different from
or additional to those available to the indemnifying party or if the interests
of the indemnified party reasonably may be deemed to conflict with the interests
of the indemnifying party, the indemnified parties shall have the right to
select one separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
 
 
-24-

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)           In order to provide for just and equitable contribution in the
event of joint liability under the Securities Act in any case in which either
(i) the Selling Stockholder makes a claim for indemnification pursuant to this
Section 9.4 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 9.4 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of the Selling Stockholder in circumstances for
which indemnification is provided under this Section 9.4; then, and in each such
case, the Company and the Selling Stockholder will contribute to the aggregate
losses, claims, damages or liabilities to which they may be subject (after
contribution from others) in such proportion so that the Selling Stockholder is
responsible only for the portion represented by the percentage that the public
offering price of its securities offered by the Registration Statement bears to
the public offering price of all securities offered by such Registration
Statement, provided, however, that, in any such case, (A) the Selling
Stockholder will not be required to contribute any amount in excess of the net
amount of proceeds received by such seller from the sale of such Registrable
Securities  pursuant to such Registration Statement; and (B) no person or entity
guilty of fraudulent misrepresentation (within the meaning of Section 10 of the
Act) will be entitled to contribution from any person or entity who was not
guilty of such fraudulent misrepresentation.
 
In any proceeding relating to the Registration Statement filed pursuant to this
Section 9, each party against whom contribution may be sought under this Section
9.4 hereby consents to the jurisdiction of any court having jurisdiction over
any other contributing party, agrees that process issuing from such court may be
served upon him or it by any other contributing party and consents to the
service of such process and agrees that any other contributing party may join
him or it as an additional defendant in any such proceeding in which such other
contributing party is a party.
 
 
10.
Representations and Warranties of Investors Regarding Company Affiliates.

 
Each Investor represents and warrants that no current directors and executive
officers of the Company (“Company Affiliates”) have any interest as a member
and/or manager of such Investor or is participating in the transactions
contemplated hereby indirectly through such Investor.
 

-25-

--------------------------------------------------------------------------------

Table of Contents



 
11.           Independent Nature of Investors’ Obligations and Rights.
 
The obligations of each Investor under this Agreement are several and not joint
with the obligations of any other Investor, and no Investor shall be responsible
in any way for the performance of the obligations of any other Investor under
this Agreement.  The decision of each Investor to purchase the Securities under
this Agreement has been made by such Investor independently of any other
Investor and independently of any information, materials, statements or opinions
as to the business, affairs, operations, assets, properties, liabilities,
results of operations, condition (financial or otherwise) or prospects of the
Company or any of its subsidiaries that may have been made or given by any other
Investor or by any agent or employee of any other Investor, other than with
respect to investment advisors who provide discretionary investment services to
more than one Investor, and no Investor or any of its agents or employees shall
have any liability to any other Investor (or any other person) relating to or
arising from any such information, materials, statements or opinions.  Nothing
contained in this Agreement, and no action taken by any Investor pursuant
hereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement.  Each Investor acknowledges that no other Investor has acted as agent
for such Investor in connection with making its investment hereunder and that no
other Investor will be acting as agent of such Investor in connection with
monitoring its investment hereunder.  Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose.
 
12.           Miscellaneous.
 
 
12.1
Governing Law.

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to principles of conflicts of laws.  Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of
Delaware or Rhode Island or in the federal courts located in the State of
Delaware or State of Rhode Island.  Both parties and the individuals executing
this Agreement and other agreements on behalf of the Company agree to submit to
the jurisdiction of such courts and waive trial by jury.  In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform to such statute or
rule of law.  Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.
 

-26-

--------------------------------------------------------------------------------

Table of Contents



 
12.2
Survival.

 
The representations, warranties, covenants and agreements made herein shall
survive any investigation made by the Investors and the closing of the
transactions contemplated hereby to the extent provided therein. All statements
as to factual matters contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant hereto in connection with the
transactions contemplated hereby shall be deemed to be representations and
warranties by the Company hereunder solely as of the date of such certificate or
instrument.
 
 
12.3
Entire Agreement.

 
This Agreement, the exhibits and schedules hereto, the Related Agreements and
the other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and no party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.
 
 
12.4
Severability.

 
In case any provision of the Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
 
12.5
Assignment.

 
The rights and obligations of each Investor under this Agreement shall be
automatically assigned by such Investor to any transferee of all or any portion
of such Investor’s Securities in any private transfer of such Securities;
provided, however, that within two business days prior to the transfer, (a) such
Investor provides the Company notice of the transfer, including the name and
address of the transferee and the number of Securities transferred; and (b) that
such transferee agrees in writing to be bound by the terms of this
Agreement.  Upon any transfer permitted by this Section 12.5, the Company shall
be obligated to such transferee to perform all of its covenants under this
Agreement as if such transferee were the Investor.
 
 
12.6
Amendment and Waiver.

 
(a)           This Agreement may be amended or modified only upon the written
consent of the Company and each Investor.
 
(b)           The obligations of the Company and the rights of an Investor under
this Agreement may be waived only with the written consent of such Investor.
 
(c)           The obligations of an Investor and the rights of the Company under
this Agreement may be waived only with the written consent of the Company.
 

-27-

--------------------------------------------------------------------------------

Table of Contents



 
12.7
Delays or Omissions. 

 
It is agreed that no delay or omission to exercise any right, power or remedy
accruing to any party, upon any breach, default or noncompliance by another
party under this Agreement or the Related Agreements, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring.  All remedies,
either under this Agreement or the Related Agreements, by law or otherwise
afforded to any party, shall be cumulative and not alternative.
 
 
12.8
Notices.

 
All notices required or permitted hereunder shall be in writing and shall be
deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by telephonically confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
Company at the address as set forth on the signature page hereof, to the
Investor at the address set forth on the signature page hereto for such
Investor, with a copy in the case of the Company to Brian R. Haskell, Esq., at
the address of the Company or at such other address as the Company or the
Investor may designate by ten days advance written notice to the other parties
hereto.
 
 
12.9
Titles and Subtitles.

 
The titles of the sections and subsections of the Agreement are for convenience
of reference only and are not to be considered in construing this Agreement.
 
 
12.10
Facsimile Signatures; Counterparts.

 
This Agreement may be executed by facsimile signatures and in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
 
12.11
Broker’s Fees.

 
The Company represents and warrants that any agent, broker, investment banker,
person or firm acting on behalf of or under the authority of the Company that is
or will be entitled to any broker’s or finder’s fee or any other commission
directly or indirectly in connection with the transactions contemplated herein
will be paid by the Company.  The Company further agrees to indemnify each
Investor for any claims, losses or expenses incurred by it as a result of the
representation in this Section 12.11 being untrue. Each Investor represents and
warrants that, no agent, broker, investment banker, person or firm acting on
behalf of or under the authority of such Investor is or will be entitled to any
broker’s or finder’s fee or any other commission directly or indirectly in
connection with the transactions contemplated herein.  Each Investor further
agrees to indemnify each other party for any claims, losses or expenses incurred
by such other party as a result of the representation in this Section 12.11
being untrue.
 
 
-28-

--------------------------------------------------------------------------------

Table of Contents
 
 
 
12.12
Construction.

 
Each party acknowledges that its legal counsel participated in the preparation
of this Agreement and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Agreement to favor any party against the other.
 

-29-

--------------------------------------------------------------------------------

Table of Contents



In Witness Whereof, the parties hereto have executed the Securities Purchase
Agreement as of the date set forth in the first paragraph hereof.
 

 
COMPANY:
     
NESTOR, INC.
   
By:
/s/Nigel P. Hebborn
Name:
Nigel P. Hebborn
Title:
Executive Vice President and CFO
Address:
Nestor, Inc.
 
42 Oriental Street
 
Providence, RI  02908



 

-30-

--------------------------------------------------------------------------------

Table of Contents

INVESTOR SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT


 
By executing this page in the space provided, the undersigned hereby agrees that
(a) the undersigned is a party, for all purposes, to the Securities Purchase
Agreement dated as of July 23, 2007 by and among Nestor, Inc. and the persons
and entities listed as signatories thereto, and (b) upon becoming a party
thereto, the undersigned will be deemed an “Investor” thereunder and shall have
the benefits of, and shall be subject to the rights and restrictions contained
in said Securities Purchase Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

   
Edward F. Heil
   
Investor Name
     
By:
 
/s/Edward F. Heil
     
Name:
 
Edward F. Heil
     
Title:
         
Address:
                                 
Number of Shares:
 
4,739,745
     
Aggregate Purchase Price:
 
$2,750,000
     
Tax Identification Number:
         
Contact Name:
         
Telephone:
         
Name in which the Shares should be registered (if different):
         
Relationship between Investor and the person in whose name the Shares should be
registered (if different):
   



 





[Securities Purchase Agreement Signature Page]


--------------------------------------------------------------------------------

Table of Contents

INVESTOR SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT


 
By executing this page in the space provided, the undersigned hereby agrees that
(a) the undersigned is a party, for all purposes, to the Securities Purchase
Agreement dated as of July 23, 2007 by and among Nestor, Inc. and the persons
and entities listed as signatories thereto, and (b) upon becoming a party
thereto, the undersigned will be deemed an “Investor” thereunder and shall have
the benefits of, and shall be subject to the rights and restrictions contained
in said Securities Purchase Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

   
Sanders Morris Harris Group Accredited Investors
   
Investor Name
     
By:
 
/s/Don Weir
     
Name:
 
Don Weir
     
Title:
         
Address:
                                 
Number of Shares:
 
2,500,000
     
Aggregate Purchase Price:
 
$1,450,500
     
Tax Identification Number:
         
Contact Name:
         
Telephone:
         
Name in which the Shares should be registered (if different):
         
Relationship between Investor and the person in whose name the Shares should be
registered (if different):
   



 





[Securities Purchase Agreement Signature Page]


--------------------------------------------------------------------------------

Table of Contents

INVESTOR SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT


 
By executing this page in the space provided, the undersigned hereby agrees that
(a) the undersigned is a party, for all purposes, to the Securities Purchase
Agreement dated as of July 23, 2007 by and among Nestor, Inc. and the persons
and entities listed as signatories thereto, and (b) upon becoming a party
thereto, the undersigned will be deemed an “Investor” thereunder and shall have
the benefits of, and shall be subject to the rights and restrictions contained
in said Securities Purchase Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

   
L-J Holding, Inc.
   
Investor Name
     
By:
 
/s/David N. Jordan
     
Name:
 
David N. Jordan
     
Title:
         
Address:
                                 
Number of Shares:
 
646,329
     
Aggregate Purchase Price:
 
$375,000
     
Tax Identification Number:
         
Contact Name:
         
Telephone:
         
Name in which the Shares should be registered (if different):
         
Relationship between Investor and the person in whose name the Shares should be
registered (if different):
   



 





[Securities Purchase Agreement Signature Page]


--------------------------------------------------------------------------------

Table of Contents

INVESTOR SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT


 
By executing this page in the space provided, the undersigned hereby agrees that
(a) the undersigned is a party, for all purposes, to the Securities Purchase
Agreement dated as of July 23, 2007 by and among Nestor, Inc. and the persons
and entities listed as signatories thereto, and (b) upon becoming a party
thereto, the undersigned will be deemed an “Investor” thereunder and shall have
the benefits of, and shall be subject to the rights and restrictions contained
in said Securities Purchase Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

   
Kuekenhof Equity Fund, L.P.
   
Investor Name
     
By:
 
/s/Michael C. James
     
Name:
 
Michael C. James
     
Title:
         
Address:
                                 
Number of Shares:
 
430,886
     
Aggregate Purchase Price:
 
$250,000
     
Tax Identification Number:
         
Contact Name:
         
Telephone:
         
Name in which the Shares should be registered (if different):
         
Relationship between Investor and the person in whose name the Shares should be
registered (if different):
   



 





[Securities Purchase Agreement Signature Page]


--------------------------------------------------------------------------------

Table of Contents

INVESTOR SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT


 
By executing this page in the space provided, the undersigned hereby agrees that
(a) the undersigned is a party, for all purposes, to the Securities Purchase
Agreement dated as of July 23, 2007 by and among Nestor, Inc. and the persons
and entities listed as signatories thereto, and (b) upon becoming a party
thereto, the undersigned will be deemed an “Investor” thereunder and shall have
the benefits of, and shall be subject to the rights and restrictions contained
in said Securities Purchase Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

   
W.L. Mossop, Jr. NC Wennerstrom Trustees for the
W. L. Mossop Trust U/A 5/9/74
   
Investor Name
     
By:
 
/s/W. L. Mossop, Jr. and /s/NC Wennerstrom
     
Name:
 
W. L. Mossop, Jr. and NC Wennerstrom
     
Title:
 
Trustees
     
Address:
                                 
Number of Shares:
 
43,089
     
Aggregate Purchase Price:
 
$25,000
     
Tax Identification Number:
         
Contact Name:
         
Telephone:
         
Name in which the Shares should be registered (if different):
         
Relationship between Investor and the person in whose name the Shares should be
registered (if different):
   



 





[Securities Purchase Agreement Signature Page]


--------------------------------------------------------------------------------

Table of Contents

INVESTOR SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT


 
By executing this page in the space provided, the undersigned hereby agrees that
(a) the undersigned is a party, for all purposes, to the Securities Purchase
Agreement dated as of July 23, 2007 by and among Nestor, Inc. and the persons
and entities listed as signatories thereto, and (b) upon becoming a party
thereto, the undersigned will be deemed an “Investor” thereunder and shall have
the benefits of, and shall be subject to the rights and restrictions contained
in said Securities Purchase Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

   
Terry U. Mossop
   
Investor Name
     
By:
 
/s/Terry U. Mossop
     
Name:
         
Title:
         
Address:
                                 
Number of Shares:
 
172,354
     
Aggregate Purchase Price:
 
$100,000
     
Tax Identification Number:
         
Contact Name:
         
Telephone:
         
Name in which the Shares should be registered (if different):
         
Relationship between Investor and the person in whose name the Shares should be
registered (if different):
   



 





[Securities Purchase Agreement Signature Page]


--------------------------------------------------------------------------------

Table of Contents

EXHIBIT A


Name of Purchaser
Principal Amounts of Notes to be Purchased
Number of Shares
Edward F. Heil
$2,750,000
4,739,745
 
Sanders Morris Harris Group, Inc.
$1,450,500
2,500,000
 
L-J Holding, Inc.
$375,000
646,329
 
Kuekenhof Equity Fund, L.P.
$250,000
430,886
 
W. L. Mossop, Jr. NC Wennerstrom Trustees for the W. L. Mossop Trust U/A 5/9/74
$25,000
43,089
Terry U. Mossop
$100,000
172,354
 




A-1


--------------------------------------------------------------------------------

Table of Contents





Schedule 4.3


Schedule of Convertible Common Stock Instruments & Rights


 
Security
 
Shares Reserved
   
Post-Deal
Ex. Price
 
7% Senior Convertible Notes Principal ($3.60)
    6,344,444 (a)   $ 3.60 (b)                  
7% Senior Convertible Notes Warrants ($4.35)
   
1,982,639
    $
3.49
                   
5% Senior Convertible Notes Principal ($3.60)
   
791,667
    $ 3.60 (b)                  
5% Senior Convertible Notes Warrants ($4.35)
   
163,793
    $
4.35
                   
Cohen Warrants ($3.60)
   
198,264
    $
2.93
                   
Cohen Warrants ($4.35)
   
49,566
    $
3.49
                   
January 2006 Warrants ($4.91)
   
371,339
    $
4.91
                   
November 2004 Note Warrant ($5.21)
   
60,000
    $
5.21
                   
Laurus May 2005 Note Warrant ($6.69)
   
60,000
    $
6.69
 
Laurus May 2005 Note Warrant ($7.28)
   
23,000
    $
7.28
 
Laurus May 2005 Note Warrant ($8.44)
   
17,000
    $
8.44
                   
Series B Preferred Stock conversion right
   
18,000
    $
10.00
 



Anti-Dilution Provisions:
1.
Senior Convertible Notes – Full Ratchet adjustment right through May 25, 2009,
weighted average dilution adjustment thereafter.



2.
Warrants – Weighted Average anti-dilution adjustment rights.



 
(a)
Pursuant to the 7% Senior Secured Convertible Notes, the company is required to
reserve 120% of shares for issuance on conversion of the Notes &
Warrants.  Based on the current conversion rate on the Notes & Warrants, an
additional 1,747,741 shares are reserved.

 
(b)
Waiver of anti-dilution rights on Senior Note principal obtained for current
transaction.



 

Schedule 4.3


--------------------------------------------------------------------------------

Table of Contents

SCHEDULE 4.13
 
TAX RETURNS AND PAYMENTS
 
The Company has received notice from the Los Angeles County Tax Assessor’s
office that the office calculated the value of all equipment, leaseholds and
inventory located in Los Angeles County from 2003 through 2006.  The Company
estimates that its tax exposure to Los Angeles County may be as high as
$100,000.00, though the Company believes that the liability will be lower.  The
Company has reserved $30,000.00 in the second quarter of 2007 against this
potential exposure.



Schedule 4.13


--------------------------------------------------------------------------------

Table of Contents

EXHIBIT B to Securities Purchase
Agreement


 
OPINION OF COUNSEL TO THE COMPANY
 
The opinion of Hinckley, Allen & Snyder LLP, counsel to the Company, to be
delivered pursuant to Section 6.5 of this Agreement shall be substantially to
the effect that:


1.           The Company has been duly incorporated and is validly existing and
in good standing as a corporation under the laws of the State of Delaware, with
the requisite corporate power and authority to own and lease its properties and
conduct its business as described in the Exchange Act Filings, and to execute,
deliver and perform its obligations under the Agreement, the Escrow Agreement
and the Warrants.


2.           The Agreement has been duly authorized by all necessary corporate
action by the Company, and each has been executed and delivered by the Company
and constitutes the valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.


3.           The authorized capital stock of the Company consists of 50,000,000
shares of common stock, par value $.01 per share, and 10,000,000 shares of
preferred stock, par value $1.00 per share.


4.           The Shares to be received by the Investors pursuant to the
Agreement have been duly authorized and, upon issuance and delivery against
payment therefor in accordance with the terms of the Agreement, will be validly
issued, fully paid and nonassessable.


5.           To the knowledge of such counsel, except as set forth in the
Agreement or in Exchange Act Filings, the sale of the Shares is not subject to
any preemptive right or right of first refusal that has not been properly waived
or with which the Company has not complied.


6.           The execution and delivery of the Agreement and the consummation of
the transactions contemplated thereby (including, but not limited to, the
issuance of the Shares, the sale of the Securities and the fulfillment of the
terms of the Agreement) will not (a) violate or conflict with the Certificate of
Incorporation or By-laws of the Company or violate any statute, rule or
regulation normally applicable to transactions of the type contemplated by the
Agreement or, to such counsel’s knowledge, violate any order of any court,
regulatory body, administrative agency or other governmental body applicable to
the Company, any of its subsidiaries or any of the properties of the Company or
any of its subsidiaries.

B-1

--------------------------------------------------------------------------------

Table of Contents





7.           To the knowledge of such counsel, there is no approval, consent,
order, authorization, designation, declaration or filing by or with any court,
regulatory body, administrative agency or other governmental body necessary in
connection with the execution and delivery by the Company of the Agreement and
the consummation of the transactions contemplated thereby that has not been
obtained and is not in full force and effect, except any such approval, consent,
authorization, designation, declaration, or filing required by any securities or
Blue Sky statute of any state in connection with the offer and sale of the
Securities, or by any U.S. federal or securities statute with respect to the
Company’s obligations under Section 9 of the Agreement.


8.           Assuming the accuracy of the representations and warranties of the
Investors contained in the Agreement and the proper filing by the Company with
the SEC of Form D describing the sale of the Securities, the offer, sale and
issuance of the Securities by the Company to the Investors pursuant to the
Agreement will be exempt from the registration requirements of the Securities
Act.


9.           To such counsel’s knowledge, there is not pending against the
Company before any court or administrative agency or overtly threatened in
writing any action, proceeding or investigation that questions the validity of
the Agreement or any of the transactions contemplated thereby.


10.           To such counsel’s knowledge and except as set forth in Schedules
to the Agreement or the Exchange Act Filings, there are no legal or governmental
actions, suits or proceedings, pending or threatened, to which the Company or
any of its subsidiaries is a party or to which any of the property or assets of
the Company or any of its subsidiaries is subject that, if determined adversely
to the Company or any of its subsidiaries, would, individually or in the
aggregate, have a Material Adverse Effect.


 


 

B-2

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT C to
Securities Purchase Agreement


 
NESTOR, INC.
 
INVESTOR QUESTIONNAIRE
 


 
This Questionnaire requests information necessary to prepare a Registration
Statement (the “Registration Statement”) for the registration and resale under
Rule 415 of the Securities Act of 1933, as amended (the “Securities Act”), of
certain shares of common stock of Nestor, Inc. (the “Company”), par value $.01
per share (the “Common Stock”), to be filed by the Company with the Securities
and Exchange Commission (the “Commission”), in accordance with the terms of the
Securities Purchase Agreement dated as of July 23, 2007 (the “Purchase
Agreement”), between the Company and the undersigned beneficial owner (the
“Selling Securityholder”) of shares of Common Stock purchased pursuant to the
Purchase Agreement (the “Shares” or the “Registrable Securities”).  All
capitalized terms not otherwise defined herein shall have the respective
meanings ascribed thereto in the Purchase Agreement.
 
In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Registration Statement, you generally will be required to be named as a
selling securityholder in the related prospectus, deliver a prospectus to
purchasers of the Registrable Securities and be bound by the provisions of the
Purchase Agreement (including certain indemnification provisions, as described
below).  If you do not complete this Questionnaire and deliver it to the Company
as provided below you will not be named as a selling securityholder in the
prospectus and therefore will not be permitted to sell any Shares pursuant to
the Registration Statement.  Please complete and deliver this Questionnaire to
Brian R. Haskell, Esq., General Counsel of the Company, as soon as possible and
in any event no later than Closing Date (as defined in the Purchase Agreement).
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Shares are advised to consult their own securities law
counsel regarding the consequences of being named or not being named as a
selling securityholder in the Registration Statement and the related prospectus.
 
The Selling Securityholder, by signing and returning this Questionnaire,
understands that it will be bound by the terms and conditions of this
Questionnaire and the Purchase Agreement.
 
Pursuant to the Purchase Agreement, the undersigned has agreed to indemnify and
hold harmless the Company, each of its directors, each of its officers who has
signed the Registration Statement and each person, if any, who controls the
Company within the meaning of the Securities Act, from and against certain
losses arising in connection with statements concerning the undersigned made in
the Registration Statement or the related prospectus in reliance upon the
information provided in this Questionnaire.
 
C-1

--------------------------------------------------------------------------------

Table of Contents
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:
 
QUESTIONNAIRE
 
 
1.
(a) Full Legal Name of Selling Securityholder:1

 
 (b)  Except as set forth below in this Item 1(b), the undersigned does not hold
any or all of the Shares on behalf of another person or entity.
 
State any exceptions here:
 


 
 
2.
Beneficial Ownership:

 
Immediately after the Closing, there will be no equity securities of the Company
of which the undersigned will be the “beneficial owner”2, except as set forth
below in this Item 2.  The disclosure indicates the amount of equity securities
which the undersigned beneficially owns, which it has a right to acquire within
60 days after the Closing Date, and as to which it has sole voting power, shared
voting power, sole investment power or shared investment power.
 
 
 
 
3.
Except as set forth below in this Item 3, the undersigned wishes that all of the
_________ Shares that the undersigned purchased pursuant to the Purchase
Agreement are to be offered for the account of the undersigned in the
Registration Statement.

 
State any exceptions here:
 
 
 

--------------------------------------------------------------------------------

 
1
If this Questionnaire is being completed by or on behalf of a person other than
an individual, the entity on whose behalf the Questionnaire is being completed
should be stated.

 
2
Defined in Appendix A to this questionnaire.


 
 
C-2

--------------------------------------------------------------------------------

Table of Contents
 
 
 
4.
Relationships with the Company:

 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.
 
State any exceptions here:
 
 
 
 
 
 
 
 
5.
Plan of Distribution:

 
Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities pursuant to the Registration
Statement only as follows (if at all):  Such Registrable Securities may be sold
from time to time directly by the undersigned or, alternatively, through
underwriters, broker-dealers or agents.  If the Registrable Securities are sold
through underwriters, broker-dealers or agents, the Selling Securityholder will
be responsible for underwriting discounts or commissions or agent’s
commissions.  Such Registrable Securities may be sold in one more or
transactions at fixed prices, at prevailing market prices at the time of sale,
at varying prices determined at the time of sale, or at negotiated prices.  Such
sales may be effected in transactions (which may involve block transactions) (a)
on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale, (b) in the
over-the-counter market, (c) in transactions otherwise than on such exchanges or
services or in the over-the-counter market, or (d) through the writing of
options.  Under the Purchase Agreement the undersigned may not sell Registrable
Securities short.
 
State any exceptions here:
 


 


 


 
Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Shares without the prior agreement of the Company.
 
 
 
C-3

--------------------------------------------------------------------------------

Table of Contents
 
 
 
The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of the
Shares pursuant to the Registration Statement.  The undersigned agrees that
neither it nor any person acting on its behalf will engage in any transaction in
violation of such provisions.
 
In accordance with the undersigned’s obligation under the Purchase Agreement,
the undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 above and the inclusion of
such information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 


 
IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.
 
Dated:  _____________, 2007
 


 

 
Name of Selling Securityholder:
By:
 
Name:
 
Title:
     



 


 
 

C-4

--------------------------------------------------------------------------------

Table of Contents



Appendix A to EXHIBIT C


You are the “beneficial owner” of a security if you directly or indirectly,
through any contract, arrangement, understanding, relationship, or otherwise,
have or share: (i) voting power which includes the power to vote, or to direct
the voting of, such security, or (ii) investment power which includes the power
to dispose, or to direct the disposition of, such security.  You are deemed the
beneficial owner of a security if you, directly or indirectly, create or use a
trust, proxy, power of attorney, pooling arrangement or any other contract,
arrangement, or device with the purpose or effect of divesting yourself of
beneficial ownership of a security or preventing the vesting of such beneficial
ownership.  Finally, you are deemed to be the beneficial owner of a security if
you have the right to acquire beneficial ownership of such security at any time
within sixty days, including but not limited to any right to acquire (a) through
the exercise of any option, warrant or right, or (b) through the conversion of a
security, or (c) pursuant to the power to revoke a trust, discretionary account,
or similar arrangement, or (d) pursuant to the automatic termination of a trust,
discretionary account or similar arrangement.  If you have acquired any security
or power specified in (a), (b), (c) or (d) above, with the purpose or effect of
changing or influencing the control of the issuer, or in connection with or as a
participant in any transaction having such purpose or effect, then immediately
upon such acquisition you are deemed to be the beneficial owner of the
securities which may be acquired through the exercise or conversion of such
security or power.


All securities of the same class that are beneficially owned by you, regardless
of the form which such beneficial ownership takes, must be aggregated in
calculating the number of shares beneficially owned by you.


The above definition is broad and although you may not actually have or share
voting or investment power with respect to securities owned by persons in your
family or living in your home, you should include such shares in your beneficial
ownership disclosure, and then, as appropriate, disclaim beneficial ownership of
such securities.


 





C-5

--------------------------------------------------------------------------------

Table of Contents
